Citation Nr: 1704083	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran's TDIU claim was previously remanded by the Board to the RO in April 2014, and June 2016.  

The Veteran testified at a hearing in June 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In April 2012, an accredited attorney (A.F.) submitted a fee agreement.  However, it was not accompanied by a VA Form 21-22a.  In August 2012, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans.  To date, this August 2012 VA Form 21-22 has not been revoked, Disabled American Veterans represented the Veteran at his June 2013 hearing, and has since submitted several briefs on the Veteran's behalf.  Accordingly, Disabled American Veterans is the Veteran's proper representative for this appeal.  38 C.F.R. § 14.629 (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

A review of the claims file reveals that the Veteran was provided with a social and industrial survey in August 2016, as requested in the June 2016 remand decision.  Additionally, the AOJ previously provided a TDIU medical opinion which assessed the effects of the Veteran's service-connected musculoskeletal disorders on his ability to procure substantially gainful employment, as well as an audiological examination report that commented upon the occupational effects of the Veteran's service-connected hearing loss and tinnitus.  The August 2016 social and industrial survey which indicated that his hearing issues presented great problems for the Veteran, but that the primary concern voiced was his memory issues.  At that time, the Veteran reported that he reportedly stopped working because he was 65 years old and an illness that started when he was 40, "trauma to the brain" affected his memory in addition to back problems, and hearing loss.  This is significant because the Veteran currently has a pending service connection claim for a traumatic brain injury (TBI) and chronic traumatic encephalopathy (CTE).  The disposition of the Veteran's pending TBI and CTE service connection claims will have a substantial effect on the Veteran's TDIU claim because if service connection is awarded to the Veteran for TBI and/or CTE, any memory impairment, mental health, or neurological manifestations of these conditions that could impact the Veteran's ability to procure substantial gainful employment are relevant to the Veteran's TDIU claim.  As such, because the Veteran's TDIU claim is inextricably intertwined with the Veteran's service connection claims for TBI and CTE, remand of the TDIU claim is required, pending the RO's adjudication of the TBI and CTE claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's pending claim for service connection for TBI and CTE.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is appropriately and timely completed.

2.  Then, after undertaking any necessary additional development, readjudicate the TDIU issue on appeal to include, if necessary, whether referral for TDIU extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




